Citation Nr: 0327461	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  97-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 13, 
1996, for the grant of service connection for tinea pedis and 
dyshidrotic eczema of the hands and feet. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1987, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating action of 
the RO that  granted service connection and assigned a 10 
percent disability evaluation for tinea pedis and dyshidrotic 
eczema of the hands and feet, effective September 13, 1996.  
A notice of disagreement as to the effective date was 
received in May 1997 and the RO issued a statement of the 
case later that same month.  A substantive appeal was 
received in June 1997.  The veteran testified during a 
hearing before RO personnel in August 1997; the transcript of 
that hearing is of record.

The Boar remanded this matter to the RO in June 1999 and June 
2000.  The remands were, in part, to give the RO the 
opportunity to consider the veteran's claim of clear and 
unmistakable error (CUE) in an October 1993 RO decision, and 
then to allow the veteran the applicable time period to 
appeal any such determination.  In a July 1999 rating action, 
the RO found that there was no error in the initial October 
1993 denial of the claim of service connection.  The veteran 
was notified of that determination, but did not appeal it.  
As such, the only issue on appeal is limited to that noted on 
the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In an October 1993 rating decision, the RO denied the 
veteran's April 1993 claim for service connection for a skin 
condition affecting the hands and feet; the veteran did not 
appeal that denial.

4.  The veteran filed a petition to reopen the claim for 
service connection a skin condition on September 13, 1996.  

3.  In a July 1999 decision, the RO determined that the 
unappealed April 1993 rating action was not clearly and 
unmistakably erroneous.  The veteran did not appeal the July 
1999 decision.  


CONCLUSION OF LAW

The claim for an effective date earlier than September 13, 
1996, for a grant of service connection for tinea pedis and 
dyshidrotic eczema of the hands and feet lacks legal merit.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  Moreover, the Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  As will be explained below, the claim on 
appeal lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Background

The record shows that the veteran's original claim of service 
connection for a skin disability, claimed as secondary to his 
in-service exposure to Agent Orange, was received at the RO 
in March 1993.  In an April 22, 1993 letter, the RO advised 
the veteran to contact a VA medical facility to in order to 
schedule a VA examination.  In an April 23, 1993 letter to 
the veteran, the RO requested that he submit medical evidence 
in support of his claim.  In an October 1993 letter, the RO 
notified the veteran that his claim had been denied because 
he had failed to submit the requested medical evidence.  The 
veteran did not appeal that determination.  

In a statement date-stamped as having been received at the RO 
on September 13, 1996, the veteran submitted another claim, 
noting that he had experienced problems with his skin and was 
diagnosed at a VA Agent Orange Screening with a "skin rash 
problem."  In the April 1997 rating action presently on 
appeal, the RO granted service connection and assigned a 10 
percent evaluation, effective from September 13, 1996.

In statements and testimony in support of his present claim, 
the veteran maintains that an earlier effective date for the 
grant of service connection is warranted on the ground that 
the October 1993 RO decision was clearly and unmistakably 
erroneous because the RO failed to consider the report of the 
August 1993 VA Agent Orange examination.  

The Board noted those arguments in the June 1999 remand and 
found that the veteran's contentions raised a claim of clear 
and unmistakable error (CUE) in the October 1993 decision 
which was inextricably intertwined with the earlier effective 
date claim.  The Board remanded the case in order to allow 
the RO the opportunity to adjudicate the issue of CUE in the 
first instance.  

In July 1999, pursuant to the Board remand, the RO 
adjudicated the CUE claim and determined that there was no 
error in the October 1993 denial of the claim for service 
connection for a skin rash.  The veteran was notified of that 
determination in a letter dated August 6, 1999.  When the 
Board reviewed the case again in June 2000, it noted that, 
although there was no document associated with the claims 
file at that time which indicated that the veteran wished to 
appeal the denial of the CUE claim, the time period for such 
an appeal had not yet expired.  The case was returned to the 
RO, to be maintained there until the expiration of the time 
period for appealing the July 1999 decision regarding the CUE 
claim.  The RO maintained the claims file until the 
expiration of the appeal period ; however, the veteran did 
not appeal the July 1999 decision.  

II.  Analysis

The effective date of an award of compensation benefits will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The effective date of an award of VA 
benefits based upon new and material evidence received after 
a final disallowance will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).

In the April 1997 rating action presently on appeal, the RO 
determined that service connection for a skin rash of the 
hands and feet was warranted on a direct basis and granted 
service connection, effective September 13, 1996, the date of 
the veteran's petition to reopen the claim for service 
connection for that benefit.  The effective date assigned in 
this case is consistent with the governing legal authority.  
Significantly, at the time of the April 1997 grant of service 
connection, there was no claim pending prior to September 13, 
1996 pursuant to which service connection could have been 
granted.  

As indicated above,  the veteran originally filed a claim for 
service connection for a skin disability affecting the hands 
and feet in March 1993, and the RO denied that claim in 
October 1993.  As the October 1993 denial was not appealed, 
it is final as to the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 
(2003).  As the March 1993 claim was finally resolved in 
October 1993, it can provide no basis for the assignment of 
an earlier effective date.  

The veteran does not contend, and the record does not 
suggest, that he filed another claim for service connection 
for skin disability between the October 1993 denial and the 
September 1996 claim pursuant to which benefits ultimately 
were granted.  The veteran's only argument in favor of an 
earlier effective date is that the October 1993 decision was 
clearly and unmistakable erroneous.  While a finding of CUE 
in the October 1993 rating decision would vitiate the 
finality of that decision (see, e.g., 38 C.F.R. §§ 3.105(a) 
and 3.400(r) and Russell v. Principi, 3 Vet. App 310, 313 
(1992)), the veteran's claim of CUE in that decision also has 
been finally resolved.  As noted above, in a July 1999 
decision, the RO determined that the October 1993 denial did 
not contain CUE.  As the veteran also did not appeal the July 
1999 decision, the matter of CUE in October 1993 is now res 
judicata, and may not be considered in connection with the 
earlier effective date claim currently on appeal.  

Under these circumstances, there is no legal basis for 
assignment of an effective date earlier than September 13, 
1996 for the grant of service connection for tinea pedis and 
dyshidrotic eczema of the hands and feet.  Hence, September 
13, 1996 is the effective date that must be assigned.  Where, 
as here, the law and not the evidence is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

An effective date earlier than September 13, 1996, for the 
grant of service connection for tinea pedis and dyshidrotic 
eczema of the hands and feet is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



